Citation Nr: 1145270	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-21 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1969 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In April 2011, the Board remanded this case as the Veteran submitted to the Board additional evidence without a waiver of initial consideration of the evidence by the agency of original jurisdiction, that is, the RO.  See 38 C.F.R. § 20.1304(c).  The RO readjudicated the matter in April 2011.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran served in the Kentucky National Guard starting in February 1964 until May 1968, when he was called to active duty, and after separation from active duty, he remained a member of the National Guard until February 1970.

The Board determines that the records of the National Guard are relevant to the claim and further development under the duty to assist is needed.




Accordingly, the case is REMANDED for the following action:

1.  Request from the Kentucky National Guard the Veteran's personnel and medical records, including any orders for active duty for training for the period from February 1964 to February 1970.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After the development has been completed and, if necessary to decide the claim, afford the Appellant a VA examination or obtain a VA opinion, under 38 C.F.R. § 3.159(c)(4), and then adjudicate the claim.  

If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



